DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-9 are pending. 
Claims 1-9 have been examined.
Claims 1-9 are rejected.

Priority
Priority to 371 PCT/KR2018/009700 filed on 08/23/2018, which claims priority to Korean patent application 10-2017-0110764 filed on 08/31/2017 which is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings filed on 02/28/2020 are accepted. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the irradiation of step (b)”. However, claim 1 which claim 4 is depended upon, recites that step (c) the irradiation step and step (b) is the plasma generation step. This renders the claim unclear as to which step the method is related to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laroussi (US Patent 5876663, filed on 03/02/1999).
The claims are directed to a method of preparing a liquid plasma comprising (a) charging a plasma generation apparatus with a carrier such as helium, argon, and/or nitrogen, (b) supplying a voltage of 1 kV to 20 kV and a frequency of 10 to 30 kHz to generate plasma, and (c) irradiating a liquid material such as a medium or water. The claims are further directed to the carrier gas being a mixture of nitrogen and argon at a ratio of 15:2. The claims are further directed to the step irradiation being carried out for 10 to 60 seconds and at distance of 0.1 to 15cm from the surface of the liquid. The claims are further directed to a composition formed from the method.
Laroussi teaches a method of sterilization of a liquid which comprises a microorganism comprising directly exposing the liquid to the plasma (prior art claim 1). In a preferred embodiment teaches a method of introducing helium gas between two plate electrodes (plasma generation apparatus) that are separated by 1 cm, at a voltage of 5kV and a frequency of 300 Hz to 4kHz and subjecting a growth medium comprising bacteria to the plasma generated for 10 minutes in a petri dish 2 (column 4, lines 1-10). The frequency of apparatus can be between 1 to 50kHz (column 3, lines 57-67). 
Laroussi lacks a preferred embodiment wherein the plasma is generated a frequency between 10 to 30 kHz. However, Laroussi does make such a method obvious.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to adjust the frequency at which the plasma is generated to 10 to 30kHz and have a reasonable expectation of success. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, since the instant frequency falls within the frequency taught by Laroussi, the instant amount is rendered obvious. 
With regard to the limitation “for preventing or treating keloids” and “pharmaceutical” in claims 1 and 6 are intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regard to the claim 8, the claim recites “used alone or”. Therefore, since the composition of Laroussi is not combined with anything else, the prior art does read on the instant claim.
Therefore, the instant claims are rendered obvious by the teaching of the prior art.

s 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US Patent Application Publication 2008/0119781 A1, Published 05/22/2008) in view of Laroussi (US Patent 5876663, filed on 03/02/1999).
The claims are directed to a method of preparing a liquid plasma comprising (a) charging a plasma generation apparatus with a carrier such as helium, argon, and/or nitrogen, (b) supplying a voltage of 1 kV to 20 kV and a frequency of 10 to 30 kHz to generate plasma, and (c) irradiating a liquid material such as a medium or water. The claims are further directed to the carrier gas being a mixture of nitrogen and argon at a ratio of 15:2. The claims are further directed to the step irradiation being carried out for 10 to 60 seconds and at distance of 0.1 to 15cm from the surface of the liquid. The claims are further directed to a composition formed from the method. The claims are further directed to a topical composition. The claims are further directed to a method of preventing or treating keloids comprising administering the composition to a non-human subject. 
King teach a method of treating an area of skin containing scar tissue such as keloid scars comprising perforating the area of the skin and simultaneously introducing liquid, preferably sterile distilled water, to the perforation for diffusion into the scar (prior art claims 1, 6, and 11). Preferably the scar treating liquid is bacteria free, sterilized distilled water (paragraph 0032). The term treatment is for mitigation of dermal scar tissue in warm-blooded animals (paragraph 0038).
King lacks a teaching wherein the sterilization is performed by contacting with generated plasma. 
Laroussi teaches a method of sterilization of a liquid which comprises a microorganism comprising directly exposing the liquid to the plasma (prior art claim 1). In a preferred embodiment teaches a method of introducing helium gas between two plate electrodes (plasma generation apparatus) that are separated by 1 cm, at a voltage of 5kV and a frequency of 300 Hz to 4kHz and subjecting a growth medium comprising bacteria to the plasma generated for 10 minutes in a petri dish 2 (column 4, lines 1-10). The frequency of apparatus can be between 1 to 50kHz (column 3, lines 57-67). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use the method of Laroussi to sterilize the water of King and have a reasonable expectation of success. One would have been motivated to do so in order to sterilize the scar treating liquid of King. Therefore, the instant claims are rendered obvious by the teaching of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALI SOROUSH/Primary Examiner, Art Unit 1617